Citation Nr: 1643412	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-03 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, Mississippi



THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at Fort Walton Beach Medical Center on February 28, 2012.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veterans Benefits Management System (VBMS) shows that the Veteran had a period of active duty from October 1997 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision from the Department of Veterans Affairs (VA) Medical Center (VAMC) in Biloxi, Mississippi.

In her substantive appeal, the Veteran requested a hearing before the Board at her local RO.  In a December 2014 letter, the RO notified her that she was scheduled for such a hearing in February 2015; however, she did not report for that proceeding.  The Veteran has not requested that the hearing be rescheduled, nor has she provided good cause.  Thus, the hearing request is deemed withdrawn.

The Board also notes that, in addition to the paper claims file, there is a VBMS and Virtual VA paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1. The totality of the evidence reveals that the Veteran's private treatment on February 28, 2012 was rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

2. VA facilities were not feasibly available on February 28, 2012, considering the nature of the Veteran's medical emergency.

3.  The Veteran did not remain at Fort Walton Beach Medical Center beyond the point of stabilization.


CONCLUSION OF LAW

The criteria are met for prior authorization of payment or reimbursement of medical expenses incurred at Fort Walton Beach Medical on February 28, 2012.  38 U.S.C.A. §§ 1703, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.52, 17.53, 17.54, 17.120, 17.130, 17.1002(c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On February 28, 2012, the Veteran sought treatment for severe abdomen pain at the emergency room of a private hospital private hospital, Fort Walton Beach Medical Center.  The Veteran has requested payment or reimbursement for her medical expenses.

The Veteran is currently service-connected for depressive disorder, right wrist tendonitis, Morton's neuroma of the left foot, and gastroesophageal reflux disease.  However, the evidence does not show, and she has not asserted that her private treatment on February 28, 2012, was for a service-connected disability.

VA medical records show that the Veteran reported having mild discomfort and a history of kidney stones at an appointment in January 2012.  Her doctor suggested diagnostic imaging to rule out kidney stones as well as a urology consultation.  The provider noted that the Veteran knew to go to the emergency room if any acute symptoms developed.  

Later in January 2012, the Veteran a VA urologist appointment at which time she reported experiencing pain in the lower left abdomen over the weekend, but she noted that the pain did not feel similar to her previous kidney stones.  After diagnostic imaging, the Veteran was diagnosed with three small, non-obstructive renal stones and a left ovarian cyst.  The Veteran confirmed that she would contact the VA facility regarding any further episodes.

In February 2012, the Veteran was seen by VA with five-day history of dysuria and hesitancy, as well as some blood in the urine and pain when urinating.  She was treated with medication and again advised to go to the emergency room if any of the symptoms discussed during the appointment occurred.  

An appointment later in February 2012 was cancelled by VA.  

At another appointment in February 2012, the Veteran was noted to have continued pain, but in her lower back.  She reported that her symptoms of dysuria and gross hematuria were resolved as well as most of the pain.  After review of her medical records, the health care provider stated that her current pain appeared to be unrelated to her kidneys and ordered diagnostic imaging for a large ovarian cyst.  
The Veteran then underwent a CT scan of the abdomen and pelvis, which revealed two small, non-obstructing intrarenal calculi in the left kidney and a left ovarian cyst, which appeared smaller than in the previous January study.

A VA appointment scheduled for February 28, 2012, was cancelled.  VA records show that the Veteran then called and left a message for a VA nurse to report pelvic pain.  The Veteran has indicated that she called her VA treating facility several times on and around February 27, 2012, and left voice messages to report severe pain, as well as to attempt to obtain a VA appointment or a referral for private care.  

VA records show that a VA nurse returned the Veteran's phone call on February 28, 2012, and left a message for the Veteran indicating that she could be seen by the VA on March 2. 2012.  Later that day, VA records show that the Veteran reached the nurse by telephone and reported that she had gone to her local emergency room with severe abdominal pain, which had worsened over the weekend emergency room.  At that time, the Veteran inquired as to the most recent diagnostic test results and was instructed that the ovarian cyst had decreased in size from the previous study.  The Veteran indicated that a cyst had not been found upon imaging at the emergency room and relayed her concern regarding her symptoms.  

The Veteran has stated that she was in contact with a VA patient advocate on February 28, 2012, regarding her situation.  The Veteran has reported that the VA advocate told her that VA would be responsible for paying her medical bills due to the cancelled VA clinic appointments.

After her emergency room visit on February 28, 2012, the Veteran submitted a claim to VA for the payment or reimbursement of the medical expenses.  VA has denied that claim on the basis that VA facilities were deemed feasibly available at the time of the emergency treatment.  

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703.  When demand is only for infrequent use, individual authorizations may be used.  38 U.S.C.A. § 1703 (a); 38 C.F.R. § 17.52 (a); Malone v. Gober, 10 Vet. App. 539, 541 (1997). 

In adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA actually gave the claimant prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703 (a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  The admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.  38 C.F.R. § 17.54 (a).

Hospital care or medical services in public or private facilities will be authorized for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the veteran can be safely transferred to a VA facility.  38 U.S.C.A. § 1703 (a)(3); 38 C.F.R. § 17.52 (a)(3).  There is no requirement for treatment of a service-connected disability under this provision. 

The term "hospital care" includes medical services rendered in the course of the hospitalization of any veteran (i.e. inpatient care).  See 38 U.S.C.A. § 1701 (5)(A)(i).  The term "medical services" includes medical examination, treatment, and rehabilitative services (i.e., outpatient care).  See 38 U.S.C.A. § 1701 (6).

Upon review of the evidence, the Board finds that VA did not provide a prior authorization for the Veteran's private treatment.  The Board notes that the Veteran's doctors had advised her to report to the emergency room for increased pain, however, this medical advice was not a pre-authorization for a private hospital visit.  Additionally, the statements by the VA patient advocate, who may have stated that the VA would reimburse the Veteran for her hospitalization, was not a prior authorization for private hospitalization, as there was no direction or prior permission to go to a private hospital emergency room.  Rather, it was an opinion regarding the reimbursement of services.  As such, the Board finds that the Veteran did not have prior authorization to report to the private emergency room.  

Regardless, when a veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment, specifically 38 U.S.C.A. § 1728  and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability. 

In this case, because the treatment in question was rendered for nonservice-connected disability, the Veteran is not eligible for payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility for a service-connected disability under 38 U.S.C.A. § 1728 (a).  The Veteran's private medical care did not treat any of her service-connected disabilities.  There is also no evidence or allegation she is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, or that she had a total disability permanent in nature resulting from her service-connected disabilities, or that her nonservice-connected abdominal pain disorder was associated with and aggravating her service-connected disabilities, which in certain instances might have qualified her under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120 (a).  Consequently, the only possible route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725, for treatment of a nonservice-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.  See also 38 C.F.R. §§ 17.1000 -17.1008.

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill made various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  In addition, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725  or § 1728.  The Board will apply the more liberal amended law in this case because the Veteran's private treatment occurred in February 2012, subsequent to the October 2008 effective date of the amendments. 

Specifically, the amended statutes expand the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating: 

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary--

(A) When Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

      (C) Until--

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

See 38 U.S.C.A. § 1725. 

In addition, effective January 20, 2012, VA regulations implementing 38 U.S.C.A. § 1725 and § 1728 were amended to conform to the statutory changes.  See 76 Fed. Reg. 79,067-79,072 (December 21, 2011).  The amendments affected the following Title 38 regulations: 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, and 17.1008. 

Pursuant to 38 C.F.R. § 17.1002 (a)-(h), to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under the statute and the implementing regulations, the Veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002 (a)-(h). 

All of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 (a)-(h) are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

The Court also held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent. Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

In determining the claim at issue, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has already met many of the substantive and administrative criteria for payment or reimbursement of nonservice-connected medical care listed under 38 C.F.R. § 17.1002 (a)-(h).  That is, it has been already determined by the VAMC that the claim for reimbursement was timely filed by the Veteran; the Veteran is financially liable to the private providers of the treatment; the Veteran is without health insurance; the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; the Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided; and the services in question were provided in a hospital emergency department.  See 38 C.F.R. §§ 17.1002 (a)-(h), 17.1005. 

The central issues in the present case are the following: (1) whether the private treatment at Fort Walton Beach Medical Center on February 28, 2012, was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (2) whether a VA or other Federal facility/provider was not feasibly available on February 28, 2012, and an attempt to use the facility beforehand would not have been considered reasonable by a prudent layperson; and (3) whether the Veteran received private treatment beyond the point of stability.  See 38 U.S.C.A. §§ 1725 (f)(1).  Simply stated, in the present case, the Veteran prevails if the Board concludes a medical emergency existed, a VA facility was not feasible, and the Veteran was not treated beyond the point of stability under applicable VA law and regulations. 

Upon review of the evidence, the Board finds that the requirements for payment or reimbursement for unauthorized emergency medical treatment on February 28, 2012, under the amended version of 38 U.S.C.A. § 1728 are met.  In this regard, the totality of the circumstances demonstrates that the Veteran's treatment on February 28, 2012, at Fort Walton Beach Medical Center was emergency treatment under the amended version of 38 U.S.C.A. § 1728 (c).  That is, the evidence of record establishes that a medical emergency existed and that VA facilities were not feasibly available. 

With regard to lay evidence of whether a medical emergency existed, the Veteran has credibly stated that, after several days of worsening symptoms without relief, she reported to a private emergency room, as specifically instructed by her medical providers at VA.  She has also credibly stated that she attempted to contact her VA for instructions and/or an immediate appointment; however, she received no response. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay testimony regarding what a medical professional tells a lay person is specifically listed as one of the examples given as competent lay testimony).  Indeed, the Board notes that this advice is recorded on several occasions in her VA medical records.   

With regard to medical evidence on the issue of whether a medical emergency existed, the evidence shows that the Veteran did not know what was causing her severe pain upon her arrival at the private emergency room.  Further, while an October 2012 VA opinion found that the Veteran was already aware that her ovarian cyst was smaller upon her arrival at the private hospital, the Board notes that, in fact, the Veteran's VA medical records demonstrate that she was unaware of the results of her earlier February 2012 CT scan.  

Per the Swinney case, the Board has reviewed and discussed both the medical and lay evidence in a prudent layperson evaluation for determining what constitutes a medical emergency.  In short, the totality of the evidence establishes that a medical emergency existed on February 28, 2012.  In the context of the above findings, it is shown that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002 (b). Indeed, as previously noted, her VA treatment providers had specifically advised her to go to an emergency room if her symptoms recurred.

The Board now turns to the issue of feasible availability.  The admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53.  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id.  

With regard to the issue of feasible availability, under 38 C.F.R. § 17.1002 (c), payment or reimbursement of the expenses of emergency treatment, not previously authorized, can be made when VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center).

With regard to the issue of feasible availability, although pertaining to treatment of service-connected disabilities, 38 C.F.R. § 17.120 (c) also provides further guidance.  Under 38 C.F.R. § 17.120 (c), payment or reimbursement of the expenses of emergency treatment, not previously authorized, can be made when VA, or other Federal facilities that VA has an agreement with, furnishes health care services for Veterans that were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

With regard to the issue of feasible availability, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.

With regard to medical and lay evidence on this issue, the Board concludes that a VA facility was not feasibly available on February 28, 2012.  See 38 U.S.C.A. § 1725 (f)(1)(A); 38 C.F.R. §§ 17.53, 17.120(c), 17.1002(c).  In this regard, the Board notes that the Acting Women Veteran's Program Manager for VA Gulf Coast Veterans Health Care System, L.P., submitted a statement in support of the Veteran's claim.  In that statement, L.P. noted that the Veteran was instructed to report to the emergency room for any increase in pain on several occasions.  L.P. also indicated that the Veteran was enrolled at the Eglin Community-Based Outpatient Clinic (CBOC), and that her gynecological care was delivered at a Joint Ambulatory Care Center.  Neither of those facilities has an emergency room.  L.P. stated that the closest VA emergency room to the Veteran was in Biloxi, Mississippi, which was over 160 miles away from her.  In addition, L.P. noted that, at the early morning hour that the Veteran reported to the private emergency room, the Eglin CBOC was not open and that the only gynecology specialist at the Joint Ambulatory Care Center was unavailable.  Thus, L.P. requested that VA approve the Veteran's claim for reimbursement. 
 
The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  Cotton v. Brown, 7 Vet. App 325, 327 (1995).  L.P. has indicated that the nearest VA emergency room was over 160 miles away and that the Eglin CBOC was not yet open on the morning of February 28, 2012.  The Board also notes that the Veteran's calls since the previous day had not been returned and that she had been told on several occasions to report to an emergency room upon increased pain by her VA treating doctors.  The Board, therefore, observes that an attempt to visit the VA or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, as prior adequate treatment for her severe pain.  See 38 C.F.R. § 17.120 (c).  Given the Veteran's level of pain and previous medical instructions, the Board finds that a prudent layperson would have reported to the nearest emergency room as instructed.  It is understandable from an equitable viewpoint why the Veteran chose the course of action to visit a private facility on February 28, 2012.  

Finally, with regard to the issue of stabilization, amended VA regulation provides the term "stabilized" means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the Veteran is discharged or transferred to a VA or other Federal facility that VA has an agreement with to furnish health care services for Veterans.  38 C.F.R. § 17.1001 (d). 

With regard to the issue of stabilization, VA regulation provides that VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinicians at the VA facility has determined that, based on sound medical judgment, a Veteran who received emergency treatment: (1) could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment, or (2) could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment.  38 C.F.R. § 17.1005(b).

However, claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergent treatment (that is, beyond the point of stabilization), only if: (1) the non-VA facility notified VA at the time the Veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) and the transfer of the Veteran was not accepted, and (2) the non-VA facility made and documented reasonable attempts to request transfer of the Veteran to VA (or request transfer of the Veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for Veterans), which means the non-VA facility contracted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the Veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.1005 (c).

Finally, under VA regulation, if a stabilized Veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the Veteran up to the point of refusal of transfer by the Veteran.  38 C.F.R. § 17.1005(d).

In short, under the new version of 38 U.S.C.A. § 1725, effective October 10, 2008, and its implementing regulation, 38 C.F.R. § 17.1005, VA is authorized to make payment beyond the point of stabilization if certain criteria are met.  The public policy behind the change in law is that, if VA fails to promptly transfer the Veteran to a VA facility upon request once he has stabilized, it is unjust to make the Veteran liable for additional expense at the non-VA facility due to no fault of his or her own. 

In this case, the Board notes that the Veteran was treated at the private hospital during the course of one day.  Following an evaluation, she was released on that same day.  

Accordingly, the Board finds that payment or reimbursement of unauthorized medical expenses incurred at Fort Walton Beach Medical Center on February 28, 2012, is warranted.  38 U.S.C.A. §§ 1725, 5107.  


ORDER

Payment or reimbursement of medical expenses incurred at Fort Walton Beach Medical Center on February 28, 2012, is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


